United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

      ___________

      No. 00-1945
      ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Mary Rose Ziman,                       *
                                       *
            Appellant.                 *

      ___________
                                            Appeals from the United States
      No. 00-1947                           District Court for the
      ___________                           District of North Dakota

United States of America,              *          [UNPUBLISHED]
                                       *
            Appellee,                  *
                                       *
      v.                               *
                                       *
Raymond Falcon,                        *
                                       *
            Appellant.                 *

                                 ___________

                            Submitted: November 14, 2000
                                Filed: January 5, 2001
                                 ___________
Before MORRIS SHEPPARD ARNOLD and JOHN R. GIBSON, Circuit Judges, and
      GOLDBERG,1 Judge.
                        ___________

PER CURIAM:



       Following a jury trial in the district court,2 appellants Mary Rose Ziman and
Raymond Falcon ("appellants") were convicted of conspiracy to possess with intent to
distribute controlled substances under 21 U.S.C. § 846. Falcon was also convicted of
money laundering under 18 U.S.C. § 1957(a). On appeal, appellants argue that under
Federal Rule of Evidence 403 the district court judge erred by refusing to exclude
evidence that Ziman's granddaughter was seen chewing on methamphetamine taken
from Ziman's purse.

      We do not agree. The district court did not abuse its discretion in admitting the
evidence because it was relevant, see United States v. O'Dell, 204 F.3d 829, 834 (8th
Cir. 2000) ("Possession of methamphetamine, even a small amount, during the period
in which [a defendant] is accused of conspiring to distribute that same drug is direct
evidence that defendant participated in the conspiracy."), and the probative value of the
evidence outweighed any potential unfair prejudice. The risk of unfair prejudice was
particularly slight as the United States did not emphasize the incident to the jury and
did not mention it in its final argument. In a previous case, we held that the trial court
acted within its discretion by admitting similar evidence. See United States v. Hester,
140 F.3d 753, 759-60 (8th Cir. 1998) (upholding the admission of photographs of
defendant's minor children in the presence of narcotics and weapons). In this case,

      1
             The Honorable Richard W. Goldberg, Judge, United States Court of
International Trade, sitting by designation.
      2
            The Honorable Patrick A. Conmy, United States District Judge for the
District of North Dakota.
                                           -2-
moreover, the other evidence of appellants' guilt was so overwhelming that we do not
believe the evidence at issue here could have improperly swayed the jury.

      Separately, Falcon also argues that the district court erred by refusing to give a
multiple conspiracies instruction to the jury. Again, we do not agree. As we have
explained before:

   A multiple conspiracy instruction is not required just because there are a number
   of sources and independent dealers if there was a shared objective to "sell large
   quantities of drugs." A single conspiracy may exist even if the participants and
   their activities change over time, and even if many participants are unaware of,
   or uninvolved in, some of the transactions.

United States v. Roach, 164 F.3d 403, 412 (8th Cir. 1998) (citations omitted). Because
there was more than enough evidence to support a finding of a single conspiracy, the
district court's refusal to give a multiple conspiracies instruction is not reversible error.
Id.

      In conclusion, we find that the district court did not err by admitting the disputed
evidence or by refusing to submit a multiple conspiracies instruction to the jury.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

       Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                             -3-